ITEMID: 001-5054
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: GONTJAROW v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicants is a Finnish national born in 1915. He resides in Lieto.
He is represented before the Court by Mr Kai Kaituri, a lawyer in Paattinen.
In 1991 the applicant signed certain employment contracts on behalf of a group of companies. In decisions of 14 October 1992 the relevant pension insurance company found that as the applicant’s companies had not been registered as legal persons the applicant himself had to be regarded as the employer. As a result the applicant was obliged to pay over FIM 114,000 (approximately the same in FF) in employer’s contributions. According to the attached notice of appeal, an appeal was to be signed by the appellant himself or any other author. If the appeal was not signed by the appellant, it should include a power-of-attorney and indicate the representative’s profession and address.
The applicant contested the decisions of the pension insurance company in appeals to the Pension Board (eläkelautakunta, pensionsnämnden). The appeals were signed by the applicant himself but indicated Mr Kaituri as their author. The addresses of both were stated.
In decisions of 17 October 1994 the Pension Board refused the applicant’s appeals. The decisions were dispatched to the applicant’s address by regular mail on 26 October 1994. The applicant allegedly received the decisions on 5 December 1994 and on 16 December 1994 he appealed to the Insurance Court (vakuutusoikeus, försäkringsdomstolen).
On 21 December 1995 the Insurance Court declined to examine the merits of the applicant’s appeals, considering that they had been lodged out of time. The Insurance Court noted that the appeals to the Pension Board had been signed by the applicant himself and that he had been “assisted” by Mr Kaituri. In his appeal to the Insurance Court the applicant had explained that the letters from the Pension Board had arrived in a post box which he did not empty every day, inter alia due to his disability. Having been invited to explain this point further, the applicant had stated to the Insurance Court that in November 1994 he had not been expecting any mail which would have required action. As for the Pension Board’s forthcoming decisions, he had expected to be notified thereof through his “representative” Mr Kaituri. The Insurance Court found that the applicant had not submitted sufficient evidence, inter alia of his allegation that he had received the Pension Board’s decisions only on 5 December 1994. The Insurance Court concluded therefore that the applicant should be deemed to have received them on 2 November 1994, in accordance with the presumption stated in the relevant notice of appeal. Consequently, the applicant’s further appeals should have been lodged at the latest on 2 December 1994.
The applicant applied to the Supreme Court for restoration of the time-limit for appealing against the Pension Board’s decisions. He further sought to have the Insurance Court’s decision nullified (poistaa, undanröja) and applied for cost-free proceedings with Mr Kaituri as his representative. Mr Kaituri was indicated as the drafter of the application to have the time-limit restored.
On 23 May 1996 the Supreme Court (korkein oikeus, högsta domstolen) refused the applicant’s request for cost-free proceedings, noting that under law a grant to this effect was not possible in matters before the Insurance Court. The Supreme Court found no grounds for nullifying the Insurance Court’s decision or reinstating the proceedings.
